Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 October 1801
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Quincy 8. Octr: 1801.

The day after I last wrote you, I received your favour of 22d: Septr: and am much distress’d to find that you had again been ill with the cramps, and continued to suffer the pain in your hands which has so much afflicted us heretofore—I hope with you it is not imputable to the cause our friends apprehend, and that it will subside when the agitation upon your spirits occasioned by our tedious voyage, and your journey shall pass off.
My mother’s health, God be praised, is much better than upon my first arrival here, and I indulge the pleasing hope that by the time when you get here with me, it will be perfectly restored—I have found here great alterations among my friends; in the lapse of seven years, many have drop’d in mellowness or been plucked immature from the tree of social life, while on the other hand a forest of young plants are shooting up, which at the time of my departure were not even in the kernel.—I should without the aid of a census have perceived the progress of population in my country, for the first question I have to ask of my old companions whom I left here bachelors, is how many children they have?—and the answer is generally from three to seven.
I have purchased the house I mentioned to you in my last, but have hitherto bespoken no furniture but a bed—There is a tenant in it who will not be obliged to quit before new-year’s day, and as I expect we shall be here by the middle or latter end of next month, there will be time enough to procure furniture, while you stay at this house
Captain Lewis is at last arrived after a passage of ninety days from Hamburg, and our things sent by him are safe—Four or five days before he got here, Whitcomb tried to get insurance, and could not have obtained it under 75 per cent—The vessel from Philadelphia with our trunks has likewise arrived, so that we have nothing more afloat upon the ocean.
Our dear George—how I long to kiss even his slavering lips!—As for those of his mother I say nothing—Let her consult my heart in her own and all that pen can write or language express will shrink to nothing.
This day week—the 15th:— I purpose to take the wings—alas! not of the wind, but of that very earthly vehicle the Providence Stage  and thence by land or by water creep or wade or swim with all  that motion can give to this sluggish lump of matter my body, untill I can more than in wishes and imagination, fly to the arms of my best beloved, under her paternal roof—In the mean-time with my best affections to her father, mother, sisters, brothers, and our cousins Cranch, not forgetting the godson Johnson, I remain for this world and the next her devoted friend and husband,
A.